Citation Nr: 0948688	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-37 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of left knee strain with chondromalacia.

2.  Entitlement to an initial rating in excess of 10 percent 
for limitation of motion of the left knee with pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had confirmed active service from July 1969 to 
July 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued the noncompensable rating for the residuals 
of left knee strain with chondromalacia.

This claim came before the Board in September 2006, which 
ordered a remand for further development.  That development 
has been sufficiently accomplished and the matter is ready 
for review.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the remand, in June 2009 the RO 
granted a separate rating for the left knee, for limitation 
of motion due to pain with an evaluation of 10 percent, 
effective May 28, 2009, under Diagnostic Code (DC) 5260.  
Given the procedural development presented in this case, the 
issues before the Board are as phrased on the title page of 
this decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee impairment was 
manifested by pain, weakness, subjective complaints of 
instability, and no clinically found recurrent subluxation or 
instability.    

2.  The Veteran's service connected left knee impairment is 
productive of no more than slight limitation of motion with 
pain. 





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee 
strain with chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, DC 5257 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for limitation of motion with pain since May 28, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 
5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the disability 
evaluation that was assigned for residuals of left knee 
strain with chondromalacia.  The RO granted service 
connection and evaluated the disability as noncompensable in 
a March 1983 rating decision.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Discussion

The Veteran submitted his current claim in May 2002, stating 
that his service-connected left knee, evaluated as 
noncompensable, was now worse.  

The record contains medical treatment records from the Texas 
Department of Criminal Justice (TDCJ), dated January 1998 
through 2008.  These treatment reports contain no complaints 
regarding the left knee until 2008 and though the Veteran did 
seek treatment after some falls, he did not attribute any of 
the documented falls to his left knee.  Specifically, an 
April 2000 treatment report noted the Veteran was treated for 
bleeding from his head after a fall.  The Veteran stated he 
got dizzy and fell.  In August 2000 the Veteran complained of 
pain in both feet and blamed his bad back.  A February 2001 
report of a physical examination included the examiner's 
notation that the knees appeared "intact" with slight 
("sl") increase in range of motion medially and slight to 
moderate crepitus ("crep").  In July 2001 the Veteran 
sought care for his back and the examiner noted his knees 
were intact, no "crep" or "pop", though there was slight 
pain in the right thigh.  In May 2002 the Veteran was treated 
for a bruised right elbow, hip, and leg after reporting he 
fell going up a stair.  The Veteran requested different shoes 
and blamed his canvas shoes for his tripping.  There was no 
reference to his left knee.  In August 2003 the Veteran 
received medical treatment after falling in his cell; however 
there was no reference to his left knee; the Veteran had 
complained of mild vertigo and mild headaches.  An August 
2003 Health Evaluation found the range of motion for the 
lower extremities to be normal. 

In April 2003 the Veteran was afforded a VA joints 
examination.  The Veteran reported intermittent pain, 
weakness, but no stiffness, swelling, heat, redness, or 
locking.  The Veteran also reported occasional give-away 
weakness.  The Veteran reported he was receiving no treatment 
for the knee, nor did he use a crutch, brace, or corrective 
shoes.  Upon objective examination, the examiner noted the 
left knee had mild fullness and was nontender.  There was no 
demonstrated mediolateral instability, or any anterior-
posterior instability, though there was mild patellar 
instability in the horizontal range.  There was no patellar 
instability in the vertical range.  An x-ray study resulted 
in images of a normal knee with no shrapnel seen.  As the 
examiner did not include range of motion measurements with 
this report, the Board found this examination insufficient 
and in its remand, ordered a new examination.  

An April 2004 TDCJ Nurse's Chain review noted the Veteran was 
restricted to the lower bunk; however the list of health 
diagnoses did not include any reference to his knees and only 
listed other non-service connected disabilities.  See also 
August and October 2002 Nurse's Chain Review.       

In March 2008 the Veteran requested a left knee brace because 
of a shrapnel injury in-service, dated in 1970.  The TDCJ 
examiner reviewed VA records and noted the Veteran had had 
occasional falls in addition to deconditioning and general 
weakness associated with his ongoing (non-service connected) 
cardiac diagnoses.  The TDCJ examiner assessed knee 
instability secondary to shrapnel wound and a knee brace was 
issued.  A March 2008 x-ray study of the left knee found no 
signs of fracture, dislocation, or deformity, though there 
was a medial metaphysal spur and possible tiny osteochondroma 
medial femur, but otherwise normal views of a left knee.  

In July 2008 the Veteran was afforded a VA joints 
examination.  The Veteran reported that since his last 
examination his knee hurts more, especially in cold weather, 
and that he had fallen several times.  The Veteran also 
reported he had been wearing a knee brace since the last 
fall, some 7-8 months earlier.  The Veteran reported giving 
way, instability, pain, weakness, but not stiffness or 
locking.  He did experience flare-ups, lasting 1-2 days, 
every two to three weeks, but these flareups did not limit 
him.  The examiner found the Veteran's gait slightly antalgic 
and that he was wearing a sleeve-type brace.  The active 
flexion was measured 0 to 80 degrees, with pain at 50; 
passive flexion was measured at 0 to 90 degrees.  There was 
additional limitation of range of motion after repetitive 
use, to 70 degrees, due to pain.  Active extension was 
measured at 80 to 0 degrees; passive extension was 90 to 0, 
though there was no additional limitation on repetitive use.  
The examiner found tenderness, painful movement, and weakness 
in the knee, though no crepitation, grinding, or instability.  
The diagnosis was left knee strain.  An x-ray study found no 
evidence of acute radiographic abnormality.  

In August 2008 the Veteran sought treatment for left knee 
pain from the TDCJ facility.  He reported a long history of 
left knee pain and described the knee "giving way" with 
pain just above the knee.  The examiner questioned whether 
there was a bone spur.  The diagnosis was left knee bone 
lesion/possible ligament instability.  An August 2008 x-ray 
study found normal articular surfaces with joint space 
maintained and no significant degenerative or traumatic 
changes.  In September 2008 the Veteran again sought 
treatment for left knee pain and again attributed the pain to 
the in-service 1970 injury, now a twisted knee.  The notation 
appears to conclude that an x-ray study found early DJD 
(degenerative joint disease).    

In May 2009 the Veteran was afforded another VA joints 
examination.  The claims file was reviewed.  The Veteran 
reported that his left knee had "snapped out to the left" 
and had caused him to fall 2 or 3 times.  He wore his 
neoprene brace frequently and had received a steroid 
injection in the left knee.  The Veteran reported he was now 
unable to walk more than a few yards.  Upon objective 
examination the VA examiner found no inflammatory arthritis, 
instability, grinding, or abnormality; however the examiner 
did find crepitus and weakness.  The left knee flexion range 
of motion was measured to be 0 to 60, with extension being 
normal, to 0 degrees.  There was objective evidence of pain 
with active motion, as well as pain following repetitive 
motion.  Range of motion after repetitive use was 0 to 54 
flexion and extension of 54 to 0.  There was no joint 
ankylosis.  

As noted above, in June 2009 the RO assigned a separate 10 
percent rating for the left knee, for limitation of motion 
due to pain, effective May 28, 2009, under Diagnostic Code 
5260.  The claim before the Board is the Veteran's 
noncompensable rating for his left knee strain with 
chromdromalacia under Diagnostic Code 5257.  The Board finds 
that evaluation appropriate throughout the rating period.  

Under DC 5257, a 10 percent rating for knee impairment is 
warranted for slight impairment, including recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, (2009).

A 10 percent evaluation is warranted where there is evidence 
of a limitation of flexion to 45 degrees, or a limitation of 
extension to 10 degrees.  In order to warrant a 20 percent 
evaluation, there would need to be demonstrated a limitation 
of flexion to 30 degrees, or a limitation of extension to 15 
degrees.  38 C.F.R. § 4.71a and Part 4, Codes 5257, 5260, 
5261 (2009).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  The use of terminology such 
as "mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009).

The medical evidence does not establish that the criteria for 
a rating of 10 percent under DC 5257 have been met during the 
rating period.  Despite subjective complaints from the 
Veteran, physical examinations through 2009 showed no 
significant abnormalities in the left knee, as well as no 
clinically confirmed instability or recurrent subluxation.  
Although the Veteran used a brace which he requested in March 
2008, there has been no clinical evidence to support a 
conclusion that he had the slight impairment of the left 
knee.  The March 2008 TDCJ examiner who approved the 
Veteran's request for a knee brace noted the Veteran had had 
falls that were also attributed to his deconditioning and to 
his non-service connected heart disability.  None of the 
falls documented in the TDCJ medical records were attributed 
to the Veteran's left knee by the Veteran's own reports to 
the responding medical personnel.  The examiner in the July 
2008 VA examination found no crepitation, grinding, or 
instability, though there was painful movement and 
tenderness.  In August 2008, despite the Veteran's 
complaints, the examiner merely noted possible ligament 
instability.  Finally, the VA examiner during the course of 
the 2009 examination did not find clinically-confirmed 
instability or recurrent subluxation.  Thus, the evidence 
does not establish manifestations of slight knee impairment 
to warrant a 10 percent evaluation under DC 5257.

Moreover, since DC 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional 
impairment and factors to be considered upon evaluation of 
the joints, respectively, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Therefore, no greater 
benefit can flow to the Veteran.

The only other possibilities for higher disability 
evaluations would be under DC 5256, for ankylosis; under DC 
5258 for dislocation of the semilunar cartilage; under DC 
5262, for nonunion of the tibia and fibula; or under DC 5263 
for genu recurvatum, none of which is present in this case.  
Thus, increased ratings in this regard are not warranted.

Again, the May 28, 2009 VA joints examination did find an 
increased loss of range of motion, which has already been 
compensated in the grant of a 10 percent evaluation effective 
May 28, 2009 under DC 5260.  The May 2009 VA examiner had 
found left knee flexion limited to 60 degrees, with normal 
extension and objective evidence of pain with active motion.  
The range of motion with repetitive motion was to 50 degrees 
flexion and 54 to 0 degrees extension.

The Veteran's left knee disability symptoms also do not more 
nearly approximate the criteria for the assignment of a 
higher under DC 5260 or a separate evaluation 5261.  The 
evidence does not show that a higher or separate evaluation 
is warranted in this regard.  At no examination prior to the 
May 2009 VA examination did the Veteran demonstrate such loss 
of range of motion.  The earlier July 2008 VA examination had 
measured the active flexion to 80 degrees, with passive 
flexion to 90 degrees and no additional limitation of 
repetitive use.  The same 2008 examination had measured the 
active extension to 80 degrees with passive extension to 90 
degrees.  No intervening non-VA treatment record measured 
range of motion.  While the Veteran's left knee exhibits some 
limitation of motion, it is not sufficient to warrant a 
rating in excess of 10 percent under Diagnostic Code 5260 or 
the assignment of a separate rating under 5261.

The Board has considered whether an increased rating may be 
available based on functional loss due to pain under 38 
C.F.R. § 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or painful motion under 38 C.F.R. § 4.59.  However, 
while there is evidence of functional loss due to painful 
motion and weakness, the currently assigned 10 percent rating 
adequately compensates the Veteran for the level of 
impairment demonstrated given the absence of a large 
quantifiable diminution in range of motion.  

Based on a complete review of the record, the Board therefore 
finds that a preponderance of the evidence is against the 
assignment of a higher schedular evaluation for the Veteran's 
residuals of left knee strain with chondromalacia.  The Board 
also finds that a higher rating is not warranted for the 
Veteran's limitation of motion with pain.  The preponderance 
of the evidence weighs against the Veteran's claim in this 
regard. 

Extraschedular Consideration

In this instance, the Veteran's limitation of flexion and 
range of motion are clearly accounted for in the left knee 10 
percent evaluation that the RO granted in its June 2009 
rating decision and the Veteran's other impairment of his 
left knee was accounted for in the noncompensable evaluation 
in effect for the entire rating period.  The Board finds the 
Diagnostic Codes adequately address the Veteran's symptoms.  
The Veteran has not claimed any hospitalization because of 
his left knee disability; indeed the Veteran only began to 
seek recurring treatment in 2008.  The Board acknowledges 
that the Veteran is not now employed due to his 
incarceration.  As such, the diagnostic code for the 
Veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in July 
2002 with the VCAA notice requirements for his increased 
rating claims.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for 
increased evaluation would be evidence showing that his 
disability has increased in severity.   It also informed him 
that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  See also 
January 2005, and February 2009 VCAA letters.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision, as he received notice in the February 2007 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from VAMC 
Dallas dated through 1994 and prior to the Veteran's 
incarceration in the late 1990's, and treatment records from 
the Texas Department of Criminal Justice from January 1998 to 
September 2008.  The Veteran was also provided VA 
examinations in connection with his increased rating claim in 
July 2008 and May 2009, which are found to be adequate for 
rating purposes.  The examiners reviewed the Veteran's 
medical history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination reports are probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.   





ORDER

A compensable evaluation for left knee strain with 
chondromalacia is denied.  

Entitlement to an initial rating in excess of 10 percent for 
limitation of motion of the left knee with pain is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


